Citation Nr: 0801515	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  05-20 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to restoration of a 100 percent evaluation 
for renal dysfunction with coronary artery disease associated 
with diabetes mellitus, type II.

2.  Entitlement to an increased evaluation for renal 
dysfunction with coronary artery disease associated with 
diabetes mellitus, type II, currently evaluated as 60 percent 
disabling.

3.  Entitlement to special monthly compensation based on one 
disability evaluated as 100 percent disabling with additional 
service-connected disabilities independently rated as 60 
percent or more disabling.

4.  Entitlement to basic eligibility for Dependents' 
Educational Assistance (DEA) under Chapter 35, Title 38, 
United States Code.

5.  Entitlement to an increased evaluation for glaucoma with 
visual field loss with cataracts associated with diabetes 
mellitus, type II, currently evaluated as 30 percent 
disabling.

6.  Entitlement to service connection for gout, claimed as 
secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from October 1966 to October 
1968.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from June 2004, June 2005, and May 2006 rating 
decisions of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Columbia, South Carolina.

The veteran's appeal challenging the propriety of the 
reduction in the rating for his renal dysfunction with 
coronary artery disease associated with diabetes mellitus, 
type II includes the matter of the current rating for such 
disability.  The issues have been characterized to reflect 
the separate components of this matter.

In August 2007, a Travel Board hearing was held before the 
undersigned Veterans Law Judge and a transcript of that 
hearing is of record.

The issues of entitlement to a current increased evaluation 
for renal dysfunction with coronary artery disease associated 
with diabetes mellitus, type II; entitlement to special 
monthly compensation based on one disability evaluated as 100 
percent disabling with additional service-connected 
disabilities independently rated as 60 percent or more 
disabling; entitlement to basic eligibility for DEA under 
Chapter 35, Title 38, United States Code; and entitlement to 
an increased evaluation for glaucoma with visual field loss 
with cataracts associated with diabetes mellitus, type II, 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the agency of original jurisdiction (AOJ) via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In November 2003, the RO notified the veteran of a 
proposed rating decision to reduce the evaluation for renal 
dysfunction with coronary artery disease associated with 
diabetes mellitus, type II, from a 100 percent schedular 
rating to 10 percent based on an improvement shown in his 
condition.

2.  A rating decision dated in June 2004 reduced the 100 
percent schedular evaluation assigned for renal dysfunction 
with coronary artery disease associated with diabetes 
mellitus, type II, to 60 percent, effective September 1, 
2004. 

3.  At the time of the reduction, a 100 percent evaluation 
for the veteran's disability had been in effect since 2001, 
less than five years.

4.  At the time of the reduction, material improvement under 
the ordinary conditions of life had been shown in the 
veteran's disability, which was productive of no more than 
renal dysfunction with constant albuminuria with some edema, 
or definite decrease in kidney function without chronic 
congestive heart failure, a workload of greater than 3 METs, 
and a ejection fraction of greater than 30 percent.  

6.  Gout has not been shown by competent clinical evidence to 
be proximately due to, or aggravated by, a service-connected 
disability.


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 100 percent evaluation 
for renal dysfunction with coronary artery disease associated 
with diabetes mellitus, type II, have not been met.  
38 U.S.C.A. § 1155, 5103(a), 5103A, 5112 (West 2002); 
38 C.F.R. §§ 3.105, 3.343, 3.344, 4.1, 4.2, 4.3, 4.6, 4.104, 
Diagnostic Code 7005, 4.115b, Diagnostic Code 7541.

2.  Gout is not proximately due to, or aggravated by, a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 
5107(b) (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

VA satisfied its duty to notify as to the service connection 
claim by means of a November 2005 letter from the RO to the 
appellant.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit pertinent evidence and/or information in 
his possession to the AOJ.  Additionally, March 2006 and 
April 2006 letters informed the veteran as to the law 
pertaining to the assignment of a disability rating and 
effective date as the Court required in Dingess/Hartman.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable 
agency of original jurisdiction decision.  Because VCAA 
notice in this case was accomplished prior to the initial AOJ 
adjudication denying the service connection claim, the timing 
of the notice does comply with the express requirements of 
the law as found by the Court in Pelegrini.  

Regarding the veteran's claim for restoration of benefits, 
the notice provisions pertaining to a rating reduction are 
governed by 38 C.F.R. § 3.105 and will be discussed below.   

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service private and VA treatment and examination.  
Additionally, the claims file contains the veteran's 
statements in support of his claims, to include testimony at 
a Travel Board hearing.  The Board has carefully reviewed his 
statements and testimony and concludes that there has been no 
identification of further available evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claims.  The Board 
notes that VA examinations have been obtained and sufficient 
competent medical evidence is of record to make a decision on 
the claims.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

The Board notes that the veteran, in his July 2006 
substantive appeal, stated that he had received treatment 
from a private physician, J.F.  The veteran has reported, in 
a July 2006 substantive appeal, that this physician has 
retired and no longer practices medicine.  As such, the Board 
finds that further development is not necessary.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (finding that 
further development would serve no useful purpose and would 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran).  The Board notes 
that the veteran is aware that he can obtain and submit any 
relevant evidence in his possession.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.

Discussion

Restoration of benefits

The Board will initially address the veteran's claim for 
restoration of benefits.  See Peyton v. Derwinski, 1 Vet. 
App. 282, 286 (1991).  As noted above, the veteran's claim 
for an increased rating will be addressed in the REMAND 
section below.  In considering the propriety of a reduction, 
the Board must focus on the evidence available to the RO at 
the time the reduction was effectuated.

A December 2002 rating decision assigned an evaluation of 10 
percent for the veteran's coronary artery disease from 
December 11, 2000 and then increased the evaluation to 100 
percent from May 4, 2001 based on the estimated METs 
(metabolic equivalent) as noted in a May 2001 VA examination 
report.  Following subsequent clinical evaluation of the 
veteran, a February 2003 rating decision proposed to reduce 
the 100 percent schedular disability rating for service-
connected renal dysfunction with coronary artery disease to 
10 percent.  The RO notified the veteran of the proposed 
reduction in a letter dated in March 2003.  A May 2003 rating 
decision continued the 100 percent rating, but it noted 
conflicting evidence of record and stated that another 
examination would be scheduled to evaluate the veteran.  A 
July 2003 rating decision proposed to reduce the evaluation 
of coronary artery disease from 100 percent to 30 percent.  
Notice of the proposed reduction was issued to the veteran by 
a letter dated in July 2003.  A September 22, 2003 rating 
decision reduced the evaluation for coronary artery disease 
to 30 percent, effective December 1, 2003.  However, an 
October 2003 rating decision noted that the September 2003 
rating decision was made in error.  The October 2003 rating 
decision proposed to reduce the evaluation of coronary artery 
disease from 100 percent to 10 percent.  Notice of the 
proposed reduction was issued in November 2003.  The veteran 
provided testimony at a predetermination hearing held in 
April 2004.  The evaluation of the veteran's coronary artery 
disease was reduced to 60 percent, effective September 1, 
2004, by a June 2004 rating decision.  Notice of that rating 
decision was issued in June 2004.  The June 2004 rating 
decision noted that the rating criteria for renal dysfunction 
(medically associated with the service-connected coronary 
artery disease) were more favorable than the rating criteria 
for coronary artery disease.  The June 2004 rating decision 
also discontinued the veteran's special monthly compensation 
based upon a single 100 percent service-connected disability 
with separate service-connected disabilities that combine to 
60 percent and entitlement to DEA, both effective September 
1, 2004. 

As noted above, the provisions of 38 C.F.R. § 3.105 apply to 
reductions and 38 C.F.R. § 3.105(e) states that, when a 
reduction in evaluation of a service-connected disability is 
considered warranted, and a reduction will result in a 
decrease in payment of compensation benefits being made, a 
rating proposing reduction will be prepared setting forth all 
material facts and reasons.  The beneficiary will be notified 
and furnished detailed reasons therefore and given 60 days 
for presentation of additional evidence to show that 
compensation payments should be continued at the current 
level.  If additional evidence is not received within that 
period, a final rating action will be taken and the award 
will be reduced effective the last day of the month in which 
a 60-day period from the date of notice to the beneficiary of 
the final rating action expires.  Additionally, under 38 
C.F.R. § 3.105(i), the advance written notice concerning a 
proposed rating reduction must inform the beneficiary that he 
has a right to a predetermination hearing provided that a 
request for such a hearing is received by VA within 30 days 
from the date of the notice.  The procedural framework and 
safeguards set forth in 38 C.F.R. § 3.105 governing rating 
reductions are required to be followed by VA before it issues 
any final rating reduction.  See Brown v. Brown, 5 Vet. App. 
413, 418 (1993).

In the instant case, the RO procedurally complied with 38 
C.F.R. § 3.105 regarding the manner in which appellant was 
given notice of the proposed rating reduction and the 
implementation of that reduction.  A letter from the RO to 
the veteran, dated in November 2003, notified the veteran of 
the proposed reduction in his disability rating for his 
service-connected coronary artery disease based on an 
improvement of his condition.  The November 2003 letter 
included a copy of the October 2003 proposed rating decision, 
informed the veteran that he could submit additional evidence 
to show that the compensation payments should be continued at 
the then-current levels and that if no additional evidence 
was received within 60 days, his disability evaluation would 
be reduced.  Furthermore, appellant was advised of his right 
to request a personal hearing "to present evidence or 
argument on any important point in your claim."   The veteran 
requested a hearing and the transcript of this hearing, held 
in April 2004, is of record.  The veteran's representative 
also submitted argument on behalf of the veteran in a letter 
dated in August 2003.  Based on the foregoing, the Board 
finds that the appropriate due process requirements were 
correctly followed by the RO.
Total disability ratings, when warranted by the severity of 
the condition and not granted purely because of hospital, 
surgical or home treatment, or individual unemployability, 
will not be reduced, in the absence of clear error, without 
examination showing material improvement in physical or 
mental condition.  Examination reports showing material 
improvement must be evaluated in conjunction with all the 
facts of record, and consideration must be given particularly 
to whether the veteran attained improvement under the 
ordinary conditions of life, i.e., while working or actively 
seeking work or whether the symptoms had been brought under 
control by prolonged rest, or generally, by following a 
regimen which precludes work, and, if the latter, reduction 
from total disability ratings will not be considered pending 
re-examination after a period of employment (3 to 6 months).  
38 C.F.R. § 3.343(a) (2007).
The rating stabilization procedural safeguards set forth in 
38 C.F.R. § 3.344(a) and (b) (2007) are not applicable in the 
instant case, as indicated below, since they only apply to 
ratings which have been in effect for long periods at a 
sustained level (five years or more).  See Lehman v. 
Derwinski, 1 Vet. App. 339 (1991); Smith v. Brown, 5 Vet. 
App. 335 (1993).  The requirements for a reduction in the 
evaluation for disabilities in effect for five years or more 
are set forth at 38 C.F.R. § 3.344(a) and (b), which require 
that only evidence of sustained material improvement under 
the ordinary conditions of life, as shown by full and 
complete examinations, can justify a reduction; these 
provisions prohibit a reduction on the basis of a single 
examination.  See Brown, 5 Vet. App. at 417-18.  This 
regulation also provides that, with respect to other 
disabilities that are likely to improve, namely those for 
which evaluations have been in effect for less than five 
years, an adequate re-examination that discloses improvement 
in the condition will warrant reduction in rating.  See 
38 C.F.R. § 3.344(c).  Although the proposed rating decisions 
did not specifically cite to 38 C.F.R. § 3.344, the Board 
finds that actions taken by the RO throughout the reduction 
process culminating with the final reduction in the June 2004 
rating decision demonstrate that 38 C.F.R. § 3.344 was given 
proper prior consideration.  
The veteran was awarded service connection for coronary 
artery disease and assigned a 100 percent disability rating, 
effective July 9, 2001.  See August 2001 rating decision.  An 
earlier effective date of May 4, 2001 was assigned for the 
100 percent rating by a rating decision in December 2002.  
His 100 percent disability rating was not in effect for five 
years when it was reduced to 60 percent by a rating decision 
in June 2004, effective September 1, 2004.  As such, any re-
examination disclosing improvement in the veteran's service-
connected disability would warrant a rating deduction.  Id.  
However, in any rating reduction case not only must it be 
determined than an improvement in disability has actually 
occurred but also that that the improvement in disability 
actually reflects an improvement in the veteran's ability to 
function under the ordinary conditions of life and work.  See 
Faust v. West, 13 Vet. App. 342, 349 (2000) (noting that VA 
must review the entire history of the veteran's disability, 
ascertain whether the evidence reflects an actual change in 
the disability, and ascertain whether the examination reports 
reflecting such change are based upon thorough examinations).
The RO in the August 2001 rating decision, which assigned the 
100 percent rating, evaluated the veteran's coronary artery 
disease under 38 C.F.R. § 4.104, Diagnostic Code 7005.  Under 
Diagnostic Code 7005, a 100 percent evaluation is warranted 
for documented coronary artery disease resulting in chronic 
congestive heart failure; or where a workload of 3 METs or 
less results in dyspnea, fatigue, angina, dizziness, or 
syncope; or where there is left ventricular dysfunction with 
an ejection fraction of less than 30 percent.  The August 
2001 rating decision noted that with resolution of doubt in 
favor of the veteran a 100 percent evaluation was assigned 
because the veteran's METs were shown to be 3 or 4.  See 
December 1999 and March 2000 private stress tests (noting 
METs of 3.44 and 4.77, respectively).  Renal dysfunction was 
also noted in the August 2001 rating decision, but the RO 
noted that renal conditions could not be rated separately 
from cardiovascular conditions until the point of requiring 
dialysis and that the renal findings were included in the 100 
percent evaluation for coronary artery disease.  

As previously noted, the February 2003 rating decision 
proposed to reduce the evaluation of the veteran's service-
connected coronary artery disease to 10 percent based on a VA 
examination conducted in January 2003, a February 2003 stress 
test, and a February 2003 MUGA (multiple gated acquisition) 
scan.  The January 2003 VA heart examination report noted 
that the VA examiner reviewed the veteran's medical history 
and complaints, to include increasing chest symptoms over the 
past six months.  It was noted that the veteran reported 
shortness of breath while sitting at his desk job.  Physical 
examination revealed the veteran's heart sounds were normal 
and regular without murmur or gallop.  The impression was 
status post coronary artery bypass graft and stents.  A 
report of a stress EKG (electrocardiogram) test, performed in 
February 2003, revealed normal sinus rhythm at 60 bpm (beats 
per minute) and noted early repolarization at rest.  The 
stress EKG noted no diagnostic ST and T-wave changes.  His 
rest heart rate and blood pressure were 68 and 140/84 and his 
stress heart rate and blood pressure were 126 and 180/78.  A 
February 2003 MUGA scan found normal motion of the wall 
through multiple images of the cardiac region.  The ejection 
fraction was noted as being normal, measuring 60 percent.  
The impression was normal wall motion with an ejection 
fraction measuring 60 percent.  

A June 2003 VA heart examination report noted the veteran's 
complaints of fatigue and shortness of breath.  The veteran 
reported missing two or three days of work in the past month 
due to chest pain and fatigue.  He also reported daily chest 
pain going across his chest, with minimal activity, 
occasionally, at rest, and occasionally it awakens him 
nocturnally.  Physical examination revealed blood pressure to 
be 120/80.  Cardiac examination revealed S1 and S2, no 
murmurs, rubs, or gallops.  The examiner noted a review of a 
February 25, 2003 nuclear stress test with an impression of a 
normal myocardial profusion study with a normal ejection 
fraction of 56 percent or greater.  The examiner also 
reviewed the February 2003 MUGA scan already discussed.  The 
impression of the examiner was a "veteran who reports 
status-post placement of two cardiac stents in November 1999, 
who currently has no significant coronary artery disease; 
although, he has significant limitations which he has imposed 
on himself, he believes, because of his heart."

A report of a stress test, dated in September 2003, noted 
symptoms of substernol chest pain, shortness of breath, and 
fatigue.  The interpreting VA examiner, a cardiology fellow, 
stated that the veteran completed eight minutes and thirteen 
seconds of Bruce protocol, which was noted as being an 
incomplete test because the veteran did not reach the target 
heart rate.  The VA examiner also noted an EKG was without 
ischemic changes.  A physician, in a September 2003 addendum, 
estimated the veteran's METs were 8-9, citing a medical 
periodical.  

A March 2004 VA treatment record noted that the veteran 
reported chronic shortness of breath, a depressed mood, and 
chronic fatigue.  It was also noted that the veteran 
continued to work fulltime.  Objective examination revealed 
his heart to have a regular rate and rhythm.  The record also 
contains a report of a nuclear stress test, dated in April 
2004.  The interpreting VA nuclear medicine physician's 
impression was a normal perfusion study.  It was also noted 
that the veteran had an unfavorable duke score and was 
recommended for a cardiology consultation.  The report 
indicated that gated wall motion revealed an ejection 
fraction to be greater than 65 percent.  In a June 2004 
addendum, a VA physician noted that the veteran had METs of 
10.1 based on the April 2004 nuclear stress test.

The June 2004 rating decision assigned the 60 percent 
evaluation based on the criteria for rating renal 
dysfunction.  The Board notes that under 38 C.F.R. § 4.115a, 
renal dysfunction with constant albuminuria with some edema; 
or, definite decrease in kidney function; or, hypertension at 
least 40 percent disabling under Diagnostic Code 7101 
(hypertension with diastolic pressure predominately 120 or 
more and moderately sever symptoms) warrants a 60 percent 
rating.  The next-higher evaluation of 80 percent for renal 
dysfunction is warranted when the evidence shows persistent 
edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 
to 8mg%; or, generalized poor health characterized by 
lethargy, weakness, anorexia, weight loss, or limitation of 
exertion.  A 100 percent rating is warranted for renal 
dysfunction requiring regular dialysis or precluding more 
than sedentary activity from one of the following:  
persistent edema and albuminuria; or BUN more than 80 mg%; or 
creatinine more than 8 mg%; or markedly decreased function of 
kidney or other organ systems, especially cardiovascular.  It 
is also noted that the next-higher evaluation after 60 
percent for coronary artery disease is a 100 percent 
evaluation, which is warranted with chronic congestive heart 
failure; or where a workload of 3 METs or less results in 
dyspnea, fatigue, angina, dizziness, or syncope; or where 
there is left ventricular dysfunction with an ejection 
fraction of less than 30 percent.

The Board notes that the June 2004 rating decision is not 
clear as to the specific evidence used to rate the veteran's 
renal dysfunction with coronary artery disease at 60 percent 
disabling under the diagnostic code for renal dysfunction.  
Notwithstanding, the Board notes that a November 2003 
consultation report from Conway Medical Center contains 
laboratory data indicating a BUN of 26 and creatine of 2.2.  
The same private medical record also noted chest pain when 
the veteran was traveling at Disney World the prior week that 
resolved with rest.  A March 2004 VA chemical profile record 
reveals a BUN of 21 mg/dL and a creatine level of 1.6 mg/dL 
(noting as being out of the range of .6 to 1.4).  However, 
the Board finds that the foregoing medical records do not 
reveal a disability picture of his renal dysfunction that is 
more nearly approximated by a 100 percent evaluation.  Even 
though, as previously noted, the veteran has experienced 
fatigue and missed some work due to his service-connected 
disability, the record indicates that the veteran's BUN and 
creatine levels were below the criteria for a 100 percent 
rating and it shows he has the ability to travel and work 
fulltime, which do not indicate generalized poor health.  See 
November 2003 Conway Medical Center and March 2004 VA 
treatment record.  Additionally, the evidence did not reveal 
persistent edema as the veteran's skin was noted as being 
warm and dry with no rash in November 2003 Conway medical 
records.  No cyanosis was noted upon objective examination as 
recorded in a March 2004 VA treatment record.

The Board does also not find that the evidence of record 
shows chronic congestive heart failure, or a workload of 3 
METs or less that results in dyspnea, fatigue, angina, 
dizziness, or syncope; or left ventricular dysfunction with 
an ejection fraction of less than 30 percent.  Indeed, from 
September 2003 to June 2004, the evidence reveals METs from 8 
to 10.1.  See September 2003 VA addendum and June 2004 VA 
addendum.  Moreover, during the time period in question, the 
clinical evidence does not show an ejection fraction of less 
than 30 percent.  See February 2003 VA MUGA scan, February 
2003 VA nuclear stress test, and April 2004 VA nuclear stress 
test.  Although the record reflects that the veteran was seen 
in November 2003 for severe substernal chest pain, the 
clinical evidence of record does not demonstrate chronic 
congestive heart failure.  See November 2003 Conway Hospital 
report (noting an assessment of crescendo angina on the basis 
of his coronary artery disease and that the veteran may have 
acute coronary syndrome or infarction).

The Board notes that the reduction of the veteran's renal 
dysfunction with coronary artery disease was based on the 
multiple VA and private examinations.  Thus, the Board finds 
that the rating for renal dysfunction with coronary artery 
disease was not reduced on any one particular examination.  
Additionally, the Board finds that the evidence of record 
makes it reasonably certain that the improvement was 
maintained under the ordinary conditions of life as the 
record shows that the veteran has related that he is able to 
hold a fulltime sedentary job.  In view of the foregoing, the 
Board finds that the clinical evidence of record, and the 
veteran's ability to work, even with the service-connected 
disability at issue, demonstrated a material improvement in 
physical conditions under the ordinary conditions of life, at 
the time of the rating reduction.

The Board notes that the veteran is credible and competent 
and to report his symptoms and why his disability evaluation 
should not have been reduced; however, the Board finds that 
the probative medical evidence of record has established a 
basis for the reduction, for the reasons stated above.

In sum, the Board concludes that the reduction of the 100 
percent rating to 60 percent, effective from September 01, 
2004, for service-connected renal dysfunction with coronary 
artery disease was proper.  38 U.S.C.A. § 1110 (West 2002).  
In reaching this conclusion, the Board finds that the 
preponderance of the evidence is against the claim.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Service connection- gout

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in active service or 
for aggravation of a pre-existing injury or disease in active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Where the determinative 
issue involves a medical diagnosis, competent medical 
evidence is required.  This burden typically cannot be met by 
lay testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2007).  Any 
additional disability resulting from the aggravation of a 
non-service-connected condition is also compensable under 38 
C.F.R. § 3.310(a), to the extent of such aggravation.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The veteran asserts that service connection is warranted for 
gout secondary to his service-connected diabetes mellitus, 
type II and/or his service-connected kidney disability.  As 
the veteran has consistently asserted that his gout as 
secondary to just noted service-connected disabilities, the 
Board will only address secondary service connection in this 
decision.  See August 2005 claim to August 2007 testimony.

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disability.  Harder v. 
Brown, 5 Vet. App. 183, 187-89 (1993), see also Allen, 7 Vet. 
App. at 448.

The Board finds evidence of record of a current diagnosis of 
gout.  Indeed, an April 2006 VA examination report notes an 
impression of gout.  Therefore, the Board finds medical 
evidence of a current diagnosis.  

As noted above, there must be medical evidence that the 
current disability was either caused or aggravated by a 
service-connected disability.  In this regard, a VA examiner, 
in the April 2006 examination report, opined that the 
veteran's gout is not "considered secondary to the diabetes 
or kidney condition."   The Board notes that the VA examiner 
did not specifically note that the claims folder was 
reviewed, but the report indicated that VA outpatient 
treatment records had been reviewed.  In light of this, the 
Board finds the VA examiner's opinion was consistent with the 
provisions of 38 C.F.R. §§ 4.1 and 4.2.  As such, the Board 
finds the 2006 VA examiner's opinion to have probative value.  
Moreover, there is no other competent clinical evidence of 
record relating the veteran's current gout disability to a 
service-connected disability.  Therefore, the Board finds 
that service connection for gout on a secondary basis is not 
warranted.

The veteran has expressed a belief that his gout disability 
is causally related to his service-connected diabetes 
mellitus or kidney disability.  The Board notes that the 
veteran can attest to factual matters of which he has first-
hand knowledge, e.g., experiencing pain in service and 
witnessing events.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  However, the veteran has not been shown to 
possess the requisite skills necessary to be capable of 
making competent etiological opinions.  Thus, his statements 
and testimony does not constitute competent medical evidence 
and lack probative value.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  The veteran has also claimed that a 
private physician and a VA employee have told him that his 
gout was contributed to by his diabetes mellitus.  The Board 
places no probative value on statements regarding the 
etiology of a disability that are of a second-hand nature.  
See Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (finding 
that a lay person's account of what a physician purportedly 
said is too attenuated and inherently unreliable to 
constitute medical evidence).

In conclusion, the competent clinical evidence fails to link 
the currently diagnosed gout to his service-connected 
diabetes mellitus or kidney disability.  As such, service 
connection is not warranted on a secondary basis.  The Board 
has considered the doctrine of reasonable doubt in the 
veteran's favor, but, as the preponderance of the evidence is 
against his service connection claim, that doctrine is not 
for application.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2007). 


ORDER

Restoration of a 100 percent rating for renal dysfunction 
with coronary artery disease associated with diabetes 
mellitus, type II, is denied.

Entitlement to service connection for gout, claimed as 
secondary to a service-connected disability, is denied.

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  

After reviewing the record, the Board finds that the VA has 
not completed its duty to assist under the VCAA.  
Specifically, there appears to be outstanding treatment 
records from the VA medical center (MC) in Charleston, South 
Carolina.  In his August 2007 hearing, the veteran reported 
that he was seen for an appointment at a VA facility 
regarding his cardiac disability the day prior to the 
referenced hearing.  (See Transcript at 4-5.)  The claims 
folder does not contain the aforementioned VA outpatient 
treatment record.  The missing VA record may be material to 
the appellant's claim since it may provide a better picture 
of the current status of veteran's cardiac and renal 
disability.  Thus, the VA treatment record should be secured.  
In this regard, it is noted that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered in the constructive possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Therefore, an effort should be 
made to locate this record and any other pertinent VA 
treatment records so they can be associated with the 
veteran's VA claims folder.

With regard to the veteran's claim for an increased 
evaluation for glaucoma with visual field loss with 
cataracts, a VA examination was completed in May 2005 and a 
Goldman Visual Field chart was utilized.  However, this chart 
was not interpreted in accordance with 38 C.F.R. § 4.76a.  
The provisions of 38 C.F.R. § 4.76a, provide specific 
criteria and procedures for evaluating average contraction of 
visual fields.  The number of degrees lost must be determined 
in each of the following eight meridians:  temporally, down 
temporally, down, down nasally, nasally, up nasally, up, and 
up temporally.  See 38 C.F.R. § 4.76a.  The May 2005 
examination report contains only graphical representations of 
the number of degrees lost.  In light of this, the Board 
finds that this report does not contain sufficient detail for 
evaluation purposes and it must be returned for further 
interpretation.  38 C.F.R. § 4.2; see Kelly v. Brown, 7 Vet. 
App. 471, 474 (1995) (noting that the Board may not interpret 
graphical representations of audiometric data); see also 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The Board also 
notes that the record reflects that the veteran was seen for 
an eye examination at a VA facility in September 2006.  A 
visual field examination of each eye was performed at that 
time, but the results were not interpreted.  As the Board is 
precluded from interpreting the results of the above noted 
examinations, the Board would find it useful to have a 
specialist interpret the results.   

Finally, the issues of entitlement to special monthly 
compensation (SMC) based on one disability evaluated as 100 
percent disabling with additional service-connected 
disabilities independently rated as 60 percent or more 
disabling and entitlement to basic eligibility for DEA under 
Chapter 35, Title 38, United States Code are "inextricably 
intertwined" with the issue of entitlement to an evaluation 
in excess of 60 percent for renal dysfunction with coronary 
artery disease associated with diabetes mellitus, type II, 
since they are, dependent upon evaluation assigned by the RO 
regarding the latter issue.  Therefore, if a total schedular 
rating is deemed warranted by the RO for renal dysfunction 
with coronary artery disease, an element of the criteria for 
entitlement to SMC and DEA benefits would be met.  See Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991) (prohibiting the 
adjudication of claims that are inextricably intertwined 
based upon the recognition that claims related to each other 
should not be subject to piecemeal decision-making or 
appellate litigation).  Therefore, a decision on these two 
issues is deferred pending the development requested below.      

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the veteran's treatment 
records and progress reports from June 
2006 until present located at the VA 
medical center in Charleston, South 
Carolina or any other VA facility where 
the veteran received treatment regarding 
his renal dysfunction with coronary 
artery disease.  Specifically, the 
veteran has referenced treatment in 
August 2007 at the Charleston VA 
facility.  If no records are available, 
the claims folder must indicate this 
fact.

2.  Request that the May 2005 VA examiner 
(if available, another ophthalmologist if 
not) review the May 2005 eye examination 
report (addendum), including the 
accompanying field vision charts.  The 
examiner should report the extent of the 
veteran's visual field for each eye in 
the following eight meridians:  
temporally, down temporally, down, down 
nasally, nasally, up nasally, up, and up 
temporally and should determine the 
number of degrees lost.  Likewise, the 
results of the September 2006 visual 
fields test should also be interpreted by 
an appropriate specialist.

In the event that a VA examiner is unable 
to furnish the needed information from 
the May 2005 examination report or the 
September 2006 visual fields test, the 
veteran should be afforded an additional 
VA examination to obtain the information 
requested in the preceding paragraph.  
The claims file should be reviewed in 
conjunction with the examination and the 
examination report should reflect that 
such review occurred.

3.  Thereafter, readjudicate the issues 
on appeal.  If any benefit sought is not 
granted, issue a supplemental statement 
of the case and afford the appellant and 
his representative an appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
Claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B and 7112 (West 
Supp. 2007).





______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


